Case 4:20-cv-00068-RWS-CMC Document 149-2 Filed 12/18/20 Page 1 of 6 PageID #: 3464




                                                                                      Exh 2
Case 4:20-cv-00068-RWS-CMC Document 149-2 Filed 12/18/20 Page 2 of 6 PageID #: 3465




                                                                                      Exh 2
Case 4:20-cv-00068-RWS-CMC Document 149-2 Filed 12/18/20 Page 3 of 6 PageID #: 3466




                                                                                      Exh 2
Case 4:20-cv-00068-RWS-CMC Document 149-2 Filed 12/18/20 Page 4 of 6 PageID #: 3467




                                                                                      Exh 2
Case 4:20-cv-00068-RWS-CMC Document 149-2 Filed 12/18/20 Page 5 of 6 PageID #: 3468




                                                                                      Exh 2
Case 4:20-cv-00068-RWS-CMC Document 149-2 Filed 12/18/20 Page 6 of 6 PageID #: 3469




                                                                                      Exh 2
